Case 1:21-cv-00893-JPH-MPB Document 7 Filed 06/08/21 Page 1 of 5 PageID #: 33




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

CHARLES CHRISTOPHER HOUSE,                      )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )   No. 1:21-cv-00893-JPH-MPB
                                                )
ANDERSON POLICE DEPT.,                          )
KEITH GASKELL,                                  )
UNKNOWN OFFICERS,                               )
                                                )
                           Defendants.          )

  ORDER SCREENING COMPLAINT, DISMISSING INSUFFICIENT CLAIMS,
             AND DIRECTING SERVICE OF PROCESS

      Plaintiff, Charles House, has filed a complaint alleging that his

constitutional rights were violated when officers with the Anderson Police

Department towed his vehicle. Dkt. 1. Mr. House has paid the filing fee, dkt.

5, and the complaint is ready for screening.

                                 I.     Screening Standard

      Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint,

or any portion of the complaint, if it is frivolous or malicious, fails to state a claim

for relief, or seeks monetary relief against a defendant who is immune from such

relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule

of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

      [the] complaint must contain sufficient factual matter, accepted as
      true, to state a claim for relief that is plausible on its face. A claim
      has facial plausibility when the plaintiff pleads factual content that
                                            1
Case 1:21-cv-00893-JPH-MPB Document 7 Filed 06/08/21 Page 2 of 5 PageID #: 34




      allows the court to draw the reasonable inference that the defendant
      is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that

filed by Mr. House are construed liberally and held to a less stringent standard

than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776

(7th Cir. 2015).

                                II.   The Complaint

      Mr. House filed this 42 U.S.C. § 1983 action against the Anderson Police

Department ("APD"), Officer Keith Gaskill, and "unknown officers." Dkt. 1. All

defendants are being sued in their official capacities. Id. at 2.

      Mr. House was arrested on February 5, 2020. Id. at 4. On July 6, 2020,

Officer Gaskill went to Mr. House's residence, which he shares with his sister,

and told her that if she did not give Officer Gaskill the keys to Mr. House's

vehicles, then she would be arrested. Id. at 4. Officer Gaskill then had Mr.

House's vehicles towed to a tow yard, where they remained until they were

destroyed. Mr. House alleges that Officer Gaskill did not have a warrant to

seize his vehicles and failed to comply with notification procedures. Id. at 4–5.

      Mr. House alleges that the defendants' actions subjected him to an illegal

seizure and violated his procedural and substantive due process rights under

the Fourteenth Amendment. Mr. House seeks monetary damages, including

the value of his vehicles and towing and storage fees. Id. at 6.




                                         2
Case 1:21-cv-00893-JPH-MPB Document 7 Filed 06/08/21 Page 3 of 5 PageID #: 35




                            III.   Discussion of Claims

   A. Dismissed claims

      The claims against unknown officers must be dismissed for failure to

state a claim upon which relief can be granted. "[I]t is pointless to include [an]

anonymous defendant[] in federal court; this type of placeholder does not open

the door to relation back under Fed. R. Civ. P. 15, nor can it otherwise help the

plaintiff." Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (internal

citations omitted).

      All claims against the Anderson Police Department are dismissed for

failure to state a claim upon which relief can be granted. While Section 1983

liability applies to municipalities and other local government units, Monell v.

Dept. of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978), state law

determines the liability of local government under Section 1983, McMillan v.

Monroe County, 520 U.S. 781, 786 (1997). Under Indiana law, a municipal

police department is neither established as a separate legal entity nor granted

the capacity to sue or be sued. Branson v. Newburgh Police Dep't, 849 F. Supp.

2d 802, 808 (S.D. Ind. 2011) (citing Martin v. Fort Wayne Police Dep't, 2011 WL

781383, at *6 (N.D. Ind. 2011)). "Because a city's police department 'is merely

a vehicle through which the city government fulfills its policy functions,' it is

not a proper defendant in a civil rights suit under § 1983." Mason v. City of

Indianapolis, 2007 WL 2700193, at *8 (S.D. Ind. 2007).




                                         3
Case 1:21-cv-00893-JPH-MPB Document 7 Filed 06/08/21 Page 4 of 5 PageID #: 36




   B. Claims that may proceed

      Liberally construed, the allegations in the complaint are sufficient to

plausibly assert claims for (1) Fourth Amendment violations; and (2) procedural

and substantive due process violations. Those claims shall proceed against

Officer Gaskill.

      No other claims or defendants have been identified in the complaint.

Should Mr. House believe that the Court has overlooked a claim or defendant,

he shall have through July 8, 2021, to identify those omissions to the Court.

                            IV.    Issuance of Process

      The clerk is directed under Federal Rule of Civil Procedure 4(c)(3) to

issue process to Officer Gaskill in the manner specified by Rule 4(d). Process

shall consist of the complaint, dkt. 1, applicable forms (Notice of Lawsuit and

Request for Waiver of Service of Summons and Waiver of Service of Summons),

and this Order. The clerk is directed to correct the spelling of Officer Gaskill's

name on the docket.

      The clerk is directed to terminate Anderson Police Department and

unknown officers as defendants on the docket.

SO ORDERED.

Date: 6/8/2021




                                        4
Case 1:21-cv-00893-JPH-MPB Document 7 Filed 06/08/21 Page 5 of 5 PageID #: 37




Distribution:

CHARLES CHRISTOPHER HOUSE
HENDERSON
Henderson County Detention Center
380 Borax
Henderson, KY 42420


Officer Keith Gaskill
Anderson Police Department
1040 Main Street
Anderson, IN 46016




                                     5
